DETAILED ACTION
In Applicant’s Response filed 8/26/21, Applicant amended claims 1 and 6; and added new claim 8. In the supplemental amendment filed 9/22/21, claims 1 and 7 were amended and Applicant added new claim 9. Claim 5 has been cancelled. Currently, claims 1-4 and 6-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6-7 are objected to because of the following informalities requiring appropriate correction:  
Claim 6 has been provided with an incorrect status identifier because the claim recites that it is “previously presented” but the claim includes underlining/markings to the text that indicate that changes are being made by amendment. Thus, the status identifier should have been “currently amended”. It has been assumed for purposes of examination that Applicant intended for claim 6 to be treated as being “currently amended” but correction of the status identifier in future communications is necessary in order to clarify the status of the claims.  
In claim 7, line 7 should be amended to recite: “threading the biodegradable suture through the noose of the anchoring knot…”.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wildemeersch (US 2012/0318276) in view of Liu et al (“Intrauterine contraceptive device insertion with suture fixation at cesarean section”; abstract) and further in view of Mcalister et al (WO 2012/088496).
With respect to claim 1, Wildemeersch discloses an anchoring device (anchoring means – para [0062]) for anchoring of an intrauterine device or intrauterine system to a fundus of the uterus (an IUD comprises an anchoring means to retain to the fundus of the uterine cavity – para [0062]; allows insertion in the wall of the uterus – para [0052] line 6), said device comprising:
an applicator for an IUD or an IUS configured to punctuate the uterus (para [0005});
a frameless IUD or IUS (abstract line 1) comprising an anchoring knot (knot 5), said knot comprising a body (interpreted as the tied/deformed region of the suture thread 3 forming the knot 5) and a noose (loop 12), for temporary fixation of the IUD/IUS in the soft muscular tissue, as to prevent the IUD/IUS from being expelled from the uterus (loop 12 is designed to cooperate with an inserter for pushing the knot into the fundal tissue of the uterus – para [0052]) to prevent the intrauterine device or system from being expelled from the uterus (para [0005]).
Wildemeersch does not, however, explicitly disclose anchoring of the IUD to the top (fundus) of a post-Cesarean section uterus. However, with regard to this statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the device of Wildemeersch which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the a post-Cesarean section uterus during use in order to provide contraceptive action to thereby prevent future pregnancies. 
Wildemeersch also does not disclose a biodegradable suture configured for attachment to the uterus. Liu, however, teaches suture fixation of an IUD at the time of a cesarean section wherein a catgut suture is used to fix a ring of the IUD on the posterior uterine wall to prevent premature expulsion (see abstract lines 1-3; catgut sutures are biodegradable). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a biodegradable suture to fix the IUD of Wildemeersch to the uterus of the patient, as taught by Liu, in order to prevent premature expulsion.
Wildemeersch in view of Liu, however, does not explicitly disclose that the biodegradable suture is threaded through the noose of the IUD.
Mcalister, however, teaches tissue anchors made from either non-biodegradable or bio-degradable polymers wherein the biodegradable materials are absorbed into or excreted from the body (para [00051]) and wherein the system includes an anchor with a collapsible suture loop affixed thereto and a tissue suture connected to the collapsible suture loop wherein the 
With respect to claim 2, Wildemeersch in view of Liu and further in view of Mcalister discloses the invention substantially as claimed (see rejection of claim 1) but does not explicitly disclose that the suture is suitable to be tied to the serosa. However, with regard to this statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the device of Wildemeersch in view of Liu and further in view of Mcalister which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Specifically, the anchoring means of Wildemeersch is configured to anchor an IUD to a uterus by pushing the anchor in the wall of the uterus (para [0005]). The serosa is the layer of tissue coating the outside of the uterus and the knot is interpreted as being attached to this tissue when it is “pushed in the wall of the uterus” for anchoring. Also, regardless of whether the anchor is inserted in the fundus or in the serosa, the 
	With respect to claim 4, Wildemeersch in view of Liu and further in view of Mcalister discloses the invention substantially as claimed (see rejection of claim 1) and Wildemeersch also discloses that the IUD or IUS comprises a drug delivery rod (hormone releasing IUS; as shown in figures 1 and 4, the knot 5 is located at the top of the device), and a tail at the bottom of the drug delivery rod (as shown in figures 1-4 an excess amount of thread extends beyond the bottom of the device forming a tail).
Wildemeersch does not, however, disclose that the tail at the bottom of the device is for removal of the intrauterine device or intrauterine system from the uterine cavity, but with regard to this statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the device of Wildemeersch in view of Liu and further in view of Mcalister which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Specifically, the thread 3 of the device of Wildemeersch is configured such that excess thread extends downwardly from the bottom of the device extending in a direction outwardly from the uterus as shown in figure 3 and is not affixed or attached to the uterine walls and thus is capable of being grasped for removal of the 
With respect to claim 6, Wildemeersch in view of Liu and further in view of Mcalister discloses the invention substantially as claimed (see rejection of claim 4) and Wildemeersch also discloses that the IUD or IUS is a hollow tube (IUS is hormone releasing – claim 18 lines 1-2; the IUS comprises a plurality of hollow cylinders – para [0063-0064]) with a tail (as shown in figures 1-4 an excess amount of thread extends beyond the bottom of the device forming a tail) and anchoring means (an IUD comprises an anchoring means to retain to the fundus of the uterine cavity – para [0062]; allows insertion in the wall of the uterus – para [0052] line 6).
With respect to claim 7, Wildemeersch in view of Liu and further in view of Mcalister discloses the invention substantially as claimed (anchoring device - see rejection of claim 1). Additionally, Wildemeersch discloses a method for preventing the expulsion of an IUD from the uterus (para [0005]), said method comprising the following steps:
Puncturing the uterus to insert an IUD in the uterus of a patient with an applicator (para [0005]), whereby said IUD is provided with the anchoring device (as in claim 1); 
removing the applicator from the uterus (it is inherent that the applicator is removed from the uterus as it is not configured to be permanently retained within the uterus) and;
attachment of the noose of the anchoring knot to the serosa of the uterus (knot is pushed in the wall of the uterus by an applicator – para [0005]; the serosa is the layer of tissue 
Wildemeersch does not, however, explicitly disclose that the method is for preventing the expulsion of the IUD from a post-cesarean uterus or that the IUD is inserted immediately post-cesarean. It would have been obvious, however, to use the device of Wildemeersch in view of Liu and further in view of Mcalister as claimed if one so desires to do so. Specifically, the anchoring means of Wildemeersch is configured to anchor an IUD to the fundus of a uterus – regardless of whether that uterus is or is not a post-cesarean section uterus, the structure and function of the anchoring means will be the same. Thus, anchoring the IUD to a post-cesarean section uterus does not impose any structural limitations distinguishable over the device of Wildemeersch in view of Liu and further in view of Mcalister which, therefore, is capable of being used as claimed. Furthermore, IUD/IUS devices are intended to function as a contraceptive to prevent pregnancy.  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the method of Wildemeersch in view of Liu and further in view of Mcalister to use the device post-cesarean by inserting the device immediately post-cesarean in order to provide immediate contraceptive action to thereby prevent future pregnancies. 
Wildemeersch also does not explicitly disclose the step of threading the biodegradable suture through the noose of the IUD.
Mcalister, however, teaches tissue anchors made from either non-biodegradable or bio-degradable polymers wherein the biodegradable materials are absorbed into or excreted from the body (para [00051]) and wherein the system includes an anchor with a collapsible suture 
With respect to claim 8, Wildemeersch in view of Liu and further in view of Mcalister discloses an anchoring device for anchoring of an IUD or IUS to a fundus of a post-cesarean section uterus (see rejection of claim 1). Additionally, Wildemeersch discloses an applicator of the IUD or IUS configured to punctuate the uterus (para [0005]) and the combination of the anchoring device with the applicator is interpreted as comprising a “kit” as it is a set of instruments needed for the specific purpose of inserting/attaching an IUD/IUS.
 
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wildemeersch (US 2012/0318276) in view of Liu et al (“Intrauterine contraceptive device insertion with suture fixation at cesarean section”; abstract) and Mcalister et al (WO 2012/088496)  (with respect to claims 1 and 7) and further in view of Kuttler (US 2006/0020289).
claims 3 and 9, Wildemeersch in view of Liu and further in view of Mcalister discloses the invention substantially as claimed (see rejection of claims 1 and 7) but does not disclose that the suture is fixed to the uterus with a surgical metal or biodegradable clip.
Kuttler, however, teaches a suture and clip material for surgical purposes that is biocompatible and remains in a wound until it is absorbed by the body and improves protection from infection and promotes healing (para [0001]), Kuttler further teaches that suture and clip materials in bioabsorbable form “have already long been known and used” (para [0003]) and that “catgut and collagen materials were used as bioabsorbable suture material in thread configuration” (para [0005]) but “to enhance the level of efficiency involved in joining tissue or closing off wounds, surgical clips or staples of permanent materials are also used” (para [0006]). Kuttler also teaches that, specifically, biodegradable clips or staples are used “for tissue areas which are at a greater depth and which, after healing, are no longer accessible, and to avoid general tissue damage and inflammation due to clip removal, and also to make subsequent wound care still more efficient” (para [0008]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a biodegradable suture and clip as taught by Kuttler as part of the device and method for fixing the IUD of Wildemeersch in view of Liu and further in view of Mcalister to the uterus of a patient in order to improve protection and promote healing at the anchoring site while also enhancing the level of efficiency involved in joining the device to the uterine tissue and avoiding general tissue damage and inflammation which would result from clip removal if a non-biodegradable material was used.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 8/26/21 and 9/22/21 have been fully considered as follows:
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn, while new objections have been given as necessitated by Applicant’s amendments to the claims (see above).
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cimber (US 5555896) teaches an intrauterine device which includes a holding and positioning rod of resorbable or biodegradable material wherein the resorbable or biodegradable material is, for example, suture material (col 2 lines 6-31) which provides temporary holding and positioning of the device while the uterus reverts to its original size after a pregnancy in order to allow for insertion of the IUD immediately after the pregnancy without the IUD being ejected (Cimber col 1 lines 3-5 and 34-41).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CAITLIN A CARREIRO/Examiner, Art Unit 3786